Citation Nr: 0606703	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  94-40 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1966 to February 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL commencing in 
December 1992.  [The VARO with current jurisdiction is 
Cleveland, OH.]

The veteran provided testimony at a hearing at the RO in 
April 1993; a transcript is of record.

In April 1998, the Board remanded the case on the then 
pending appellate issues including that shown on the front 
page of this decision; as well as entitlement to service 
connection for headaches, to include as secondary to 
residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch; and entitlement to an 
increased (compensable) evaluation for service connected 
fracture of the left zxygomaticomaxillary compound and left 
zygomatic arch.

In a rating in May 2004, the RO increased the rating assigned 
for the service-connected disability to 10 percent.  Since 
that was not the maximum available, the issue remained on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 1994, the Board denied service connection for 
headaches and denied entitlement to an evaluation in excess 
of 10 percent for the service-connected disability.  The 
Board again remanded the issue for development of the 
evidence relating to PTSD.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress of combat while serving in Vietnam; he 
also experienced non-combat stressors including personal 
assault.

3.  Evidence of record and medical expert opinion support 
that the veteran's PTSD is reasonably associable with 
service. 



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f), 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  Additional evidence might be 
available but is not required for an equitable resolution of 
the pending issue.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

In the event that PTSD is in fact one of the diagnoses, the 
RO must address the issue of special provisions of pertinent 
regulations relating to PTSD due to personal assault (to 
include on the basis of aggravation), or comparable events, 
including M21-1, Part III, Chapter 5, Fast Letter 96-81 of 
July 1996 as amended, and relevant judicial mandates such as 
West v. Brown, 7 Vet. App. 70 (1994) and Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault and/or violent injury cases, 
the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8), (9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault or trauma, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  

VA will not deny a PTSD claim that is based on in-service 
personal assault or trauma without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, op. cit.; see also Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, op. 
cit.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had active duty from November 1966 to February 
1974.

His 201 file reflects that he served for 15 months in 
Okinawa, for 13 months in Korea; and for 20 months in Vietnam 
(from June 2, 1970 to December 25, 1971).  It notes that 
prior to service he had graduated from high school and worked 
as a stock boy; during service he was primarily assigned 
duties as a wheeled or track vehicle mechanic, mechanic's 
helper or repairman, during which time he was assigned to 
various units including psychological operation detachments 
and at special troops headquarters; the 201 file also 
confirms his presence in-country during specific Vietnam 
Counterinsurgency periods.

The veteran was assigned to the 11th Armored Cavalry 
Regiment, 10th Cavalry, 185th Maintenance Battalion.  One of 
several pertinent service department reports shows that the 
veteran's unit was involved in operations in Cambodia which 
included a "massive air, artillery and B-52 operation to 
the...north", and included operations in Binh Duong, Bien Hoa, 
Long Khanh Provinces as well as Operation Dung Tien II.  This 
and other official "lessons learned" documents indicate 
that enemy activity was at a high level throughout, 
particularly against isolated outposts and included 
infiltration in the southern Parrot's Beak area of Long An 
Province, and with heavy fire into the Tay Ninh Base camp 
area; casualties were high.

After the veteran's return from Vietnam, his service records 
reflect that he had a series of episodes in which he was 
intoxicated and participated in fights or other incidents.  
The veteran has described several of these incidents, and 
there are DD 261 and 2173 forms to document the incidents 
(including at Ft. Bragg, NC) of record.  

He was involved in another incident in late 1970, for which 
there are official records also in the file at which time he 
was threatened with death by other soldiers with whom he had 
had a prior encounter.  At that time, he admitted to having 
personal problems for which he was then seeing a chaplain.  
It is just prior to that same time that he alleges he was 
sexually assaulted.  

Also of record is an official confirmation of another 
incident (which the veteran has noted in other correspondence 
in greater detail, and both documents identifying the other 
soldier by name), at which time he struck another soldier 
with a knife in violation of Article 128.

The veteran has provided extensive commentary concerning his 
service experiences and involving a number of stressors, both 
of combat and noncombat nature.  These documents are in the 
file.  He was involved in tank recovery and maintenance and 
in support of the Cavalry and Americal Divisions being 
dropped into Cambodia by helicopters as fire support for the 
Howitzers.  During these operations they had numerous enemy 
strikes and took casualties including of the NCOIC TAC who 
was killed.  

Also of record are several documents alleging his having been 
anally assaulted by one or more individuals and beaten up 
during an incident after a party at a club near Long Binh 
Base; he asserts that he was seen by a medic at the time for 
rectal bleeding and tears.  He said he was not about to tell 
them what had actually happened, so he told the medic that he 
had slipped in the shower that morning, and had also hit his 
skull and neck; he had explained the rectal bleeding by 
saying that he had a history of hemorrhoids.  He said he had 
ripped his name tag from his bloodied uniform parts and threw 
them away so no one would know that they were his.

Statements are of record from family and friends relating to 
the veteran's different behavior after he returned from 
Vietnam, in and after service.

The veteran was initially seen for drinking problems.  
Diagnoses included depression and anxiety as well as 
alcoholism.

Commencing in 1974, the veteran has indicated that he was 
seen by VA for adjustment problems and was ultimately 
diagnosed as having PTSD due to in-service stress.  

The earliest VA records which could be obtained relate to 
admission in 1980 for alcohol addiction and a 10 year history 
of nervousness and drinking.  He had recently had problems 
with drunk driving incidents; he had been laid off his job 
due to drinking, and his wife had left him; he was depressed 
and had hurt himself by punching a wall.  

Ongoing VA treatment records are in the file.  One evaluation 
in 1994 noted various diagnoses to include a history of 
alcohol dependence, marijuana abuse, mixed personality 
disorder with mixed feelings of suicidal thought with 2 
suicide attempts in 1975 and 1992.  He had been followed for 
some time for adjustment disorder and more recently had been 
diagnosed as having PTSD since 1995.  Axis IV was noted in 
1995 as homeless, history of exposure to combat.  His GAF was 
then assessed as 55.

A comprehensive assessment from a Vet Center dated in January 
1994 is of record noting that the veteran had two 
enlistments, and when he came back from the second in 
Vietnam, he had identifiable problems with his behavior 
following the reported rape.  Other Vietnam stressors 
including retrieving corpses from disabled tanks, recovering 
the body of his buddy who had been blown apart, and by being 
threatened by others in the field.  He was said to have 
started drinking heavily at that time, and resorted to 
multiple substance abuse.  This in turn led to decompensation 
in a variety of formats in and after service.  He was unable 
to retain employment and a marriage and had sought treatment 
in 1974.  

The clinical psychologist, Dr. MLS, concluded that his PTSD 
was "a result of his rape and combat experiences".  
(emphasis added)

Subsequent diagnoses have continued to include a PTSD finding 
with an undercurrent of personality problems and depression 
with anxiety.  On at least one occasion he was noted to have 
been behaving in a peculiar and decompensating manner that 
was specifically and entirely consistent with his alleged in-
service rape.

Analysis

This case is not unequivocal in either information or 
implications.  Nonetheless, the veteran has clear-cut 
documentation, through his own and service department 
records, of ongoing in-service combat stressors.  In 
addition, he alleges, and there is a reasonable basis for 
believing his assertion, that he was raped in service.  It is 
possible that additional evidence may be available somewhere 
with regard to both types of in-service stress, but a further 
search is unnecessary.

From a practical standpoint, after this length of time and 
the Board's remands, there is simply no reasonable basis for 
further delaying the case for further development of either 
medical or service data.  What data is now of record is 
responsibly strong enough to stand as a reasonable basis for 
an equitable resolution of the pending claim.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service and post-service experiences, 
have been generally consistent and credible.  

Since service, he has had a downhill mental health trajectory 
with a prevalent diagnosis of PTSD.     

The Board finds that the evidence is in relative equipoise, 
and concludes that the veteran's acquired psychiatric 
disorder, to include PTSD, is reasonably the result of his 
service; service connection is in order.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 49.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


